UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC20549 FORM 10-Q (Mark one) [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2007 or [ ]TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 The Savannah Bancorp, Inc. (Exact name of registrant as specified in its charter) Georgia 0-18560 58-1861820 State of Incorporation SEC File Number Tax I.D. Number 25 Bull Street, Savannah, GA31401 (Address of principal executive offices)(Zip Code) 912-629-6486 (Registrant's telephone number, including area code) [None] (Former name, former address and former fiscal year, if changed since last report.) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer[] Accelerated filer[X] Non-accelerated filer[] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes []No [X] Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practical date. Class Outstanding as of October 31, 2007 Common stock, $1.00 par value per share 5,916,797 - 1 - The Savannah Bancorp, Inc. and Subsidiaries Form 10-Q Index September 30, 2007 Page Cover Page 1 Form 10-Q Index 2 Part I – Financial Information Item 1.Financial Statements Consolidated Balance Sheets September 30, 2007 and 2006 and December 31, 2006 3 Consolidated Statements of Income for the Three and Nine Months Ended September 30, 2007 and 2006 4 Consolidated Statements of Changes in Shareholders’ Equity for the Nine Months Ended September 30, 2007 and 2006 5 Consolidated Statements of Cash Flows for the Nine Months Ended September 30, 2007 and 2006 6 Condensed Notes to Consolidated Financial Statements 7-10 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 10-17 Item 3.Quantitative and Qualitative Disclosures about Market Risk 18-22 Item 4.Controls and Procedures 22 Part II – Other Information Item 1.Legal Proceedings 23 Item 1A. Risk Factors 23 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 23 Item 3.Defaults Upon Senior Securities 23 Item 4.Submission of Matters to a Vote of Security Holders 23 Item 5.Other Information 23 Item 6.Exhibits 23 Signatures 24 - 2 - Part I – Financial Information Item 1.Financial Statements The Savannah Bancorp, Inc. and Subsidiaries Consolidated Balance Sheets ($ in thousands, except share data) September 30, December 31, September30, 2007 2006 2006 Assets (Unaudited) (Unaudited) Cash and due from banks $16,211 $18,540 $17,036 Federal funds sold 6,747 18,363 17,098 Interest-bearing deposits in banks 2,073 10,394 3,916 Cash and cash equivalents 25,031 47,297 38,050 Securities available for sale, at fair value (amortized cost of $62,192, $54,163 and $51,684, respectively) 62,171 53,917 51,276 Loans held for sale 41 914 832 Loans, net of allowance for credit losses of $9,842, $8,954 and $8,611, respectively 768,420 711,964 675,315 Premises and equipment, net 6,525 6,365 6,135 Other real estate owned 1,152 545 1,800 Bank-owned life insurance 5,926 5,760 5,710 Goodwill and other intangible assets, net 3,644 - - Other assets 16,286 16,752 14,628 Total assets $ 889,196 $ 843,514 $ 793,746 Liabilities Deposits: Noninterest-bearing $90,342 $ 101,156 $ 105,084 Interest-bearing demand 107,879 116,493 100,972 Savings 17,043 18,615 18,272 Money market 188,947 147,279 144,771 Time deposits 341,667 323,281 293,282 Total deposits 745,878 706,824 662,381 Short-term borrowings 48,453 40,687 37,229 Federal Home Loan Bank advances – long-term 3,058 13,309 13,392 Subordinated debt to nonconsolidated subsidiaries 10,310 10,310 10,310 Other liabilities 6,333 5,810 6,065 Total liabilities 814,032 776,940 729,377 Shareholders' equity Common stock, par value $1 per share:authorized 20,000,000 shares; issued 5,916,797, 5,781,381 and 4,617,022 shares, respectively 5,917 5,781 4,617 Preferred stock, par value $1 per share: authorized 10,000,000 shares, none issued - - - Additional paid-in capital 38,260 35,747 36,659 Retained earnings 30,870 25,681 23,815 Treasury stock, 318, 318 and 255 shares, respectively (4) (4) (4) Accumulated other comprehensive income (loss), net 121 (631) (718) Total shareholders' equity 75,164 66,574 64,369 Total liabilities and shareholders' equity $ 889,196 $ 843,514 $793,746 The accompanying notes are an integral part of these consolidated financial statements. - 3 - The Savannah Bancorp, Inc. and Subsidiaries Consolidated Statements of Income ($ in thousands, except per share data) (Unaudited) For the Three Months Ended September 30, For the Nine Months Ended September 30, 2007 2006 2007 2006 Interest and dividend income Loans, including fees $15,196 $ 13,209 $ 44,420 $ 37,478 Loans held for sale 15 64 84 506 Investment securities: Taxable 717 502 1,901 1,397 Tax-exempt 21 27 72 97 Dividends 56 43 167 147 Deposits with banks 44 65 245 166 Federal funds sold 130 166 426 441 Total interest and dividend income 16,179 14,076 47,315 40,232 Interest expense Deposits 6,963 5,251 19,534 13,588 Short-term borrowings 647 326 1,889 1,240 Federal Home Loan Bank advances 48 166 367 610 Subordinated debt 213 214 629 602 Total interest expense 7,871 5,957 22,419 16,040 Net interest income 8,308 8,119 24,896 24,192 Provision for credit losses 635 360 1,530 1,135 Net interest income after provision for credit losses 7,673 7,759 23,366 23,057 Noninterest income Service charges on deposit accounts 339 384 1,034 1,137 Mortgage related income, net 141 203 517 686 Trust and investment management fees 379 164 744 488 Other operating income 305 305 922 902 Total noninterest income 1,164 1,056 3,217 3,213 Noninterest expense Salaries and employee benefits 2,919 2,717 8,721 8,193 Occupancy and equipment 796 755 2,336 2,152 Information technology 388 372 1,194 1,108 Other operating expense 1,073 1,101 3,099 3,363 Total noninterest expense 5,176 4,945 15,350 14,816 Income before income taxes 3,661 3,870 11,233 11,454 Income tax expense 1,280 1,280 3,950 3,975 Net income $2,381 $2,590 $7,283 $7,479 Net income per share: (a) Basic $0.41 $0.45 $1.25 $1.30 Diluted $0.40 $0.44 $1.23 $1.27 Dividends per share (a) $0.12 $ 0.112 $0.36 $ 0.336 (a)Per share amounts have been restated to reflect the effect of a 5-for-4 stock split in December 2006. The accompanying notes are an integral part of these consolidated financial statements. - 4 - The Savannah Bancorp, Inc. and Subsidiaries Consolidated Statements of Changes in Shareholders' Equity For the Nine Months Ended September 30, 2007 and 2006 ($ in thousands, except share data) (Unaudited) Nine Months Ended September 30, 2007 2006 Common shares issued Shares, beginning of period 5,781,381 4,591,339 Common stock issued in new subsidiary 71,000 - Exercise of options 64,416 25,683 Shares, end of period 5,916,797 4,617,022 Treasury shares owned Shares, beginning of period 318 267 Shares issued from treasury shares - (12) Shares, end of period 318 255 Common stock Balance, beginning of period $5,781 $4,591 Common stock issued 71 - Exercise of options 65 26 Balance, end of period 5,917 4,617 Additional paid-in capital Balance, beginning of period 35,747 36,257 Common stock issued, net of issuance costs 1,709 - Stock-based compensation, net 121 95 Exercise of options 683 307 Balance, end of period 38,260 36,659 Retained earnings Balance, beginning of period 25,681 18,272 Net income 7,283 7,479 Dividends (2,094) (1,936) Balance, end of period 30,870 23,815 Treasury stock Balance, beginning and end of period (4) (4) Accumulated other comprehensive income (loss), net Balance, beginning of period (631) (573) Change in net unrealizedgains/losses on securities available for sale, net of tax 139 78 Net change in fair value of derivative instruments, net of tax 613 (223) Balance, end of period 121 (718) Total shareholders' equity $ 75,164 $ 64,369 Other comprehensive income, net Net income $ 7,283 $ 7,479 Change in net unrealizedgains/losses on securities available for sale, net of tax 139 78 Net change in fair value of derivative instruments, net of tax 613 (223) Other comprehensive income, net $ 8,035 $ 7,334 The accompanying notes are an integral part of these consolidated financial statements. - 5 - The Savannah Bancorp, Inc. and Subsidiaries Consolidated Statements of Cash Flows For the Nine Months Ended September 30, 2007 and 2006 ($ in thousands) (Unaudited) Nine Months Ended September 30, 2007 2006 Operating activities Net income $7,283 $7,479 Adjustments to reconcile net income to cash provided by operating activities: Provision for credit losses 1,530 1,135 Loans originated for sale (21,997) (28,689) Proceeds from sale of loans originated for sale 22,986 38,571 Proceeds from sale of other real estate owned 192 - Net (accretion) amortization of securities (80) 30 Depreciation and amortization 752 672 Amortization of intangible assets 12 - Stock-based compensation expense 123 231 Increase in deferred income taxes, net (326) (698) Gain on sale of loans, net (116) (242) Loss on sale of premises and equipment - 44 Loss on sale of other real estate owned 6 - Equity in net income ofnonconsolidated subsidiary (69) (82) Increase in CSV of bank-owned life insurance policies (166) (159) Change in other assets and other liabilities, net 1,910 (3,269) Net cash provided by operating activities 12,040 15,023 Investing activities Activity in available for sale securities Purchases (22,660) (13,350) Maturities and calls 14,710 6,609 Loan originations and principal collections, net (57,986) (70,781) Purchase of other real estate owned (805) (1,615) Distribution from equity method investee - 1,300 Investment in consolidated subsidiary (1,875) - Additions to premises and equipment (912) (1,831) Net cash used in investing activities (69,528) (79,668) Financing activities Net (decrease) increase in noninterest-bearing deposits (10,814) 12,002 Net increase in interest-bearing deposits 49,868 49,869 Net increase in short-term borrowings 7,766 17,327 Net decrease in FHLB advances (10,251) (7,084) Payment on note payable - (284) Dividends paid (2,094) (1,936) Exercise of options 747 333 Net cash provided by financing activities 35,222 70,227 (Decrease) increase in cash and cash equivalents (22,266) 5,582 Cash and cash equivalents, beginning of period 47,297 32,468 Cash and cash equivalents, end of period $ 25,031 $ 38,050 The accompanying notes are an integral part of these consolidated financial statements. - 6 - The Savannah Bancorp, Inc. and Subsidiaries Condensed Notes to Consolidated Financial Statements For the Nine Months Ended September 30, 2007 and 2006 (Unaudited) Note 1 - Basis of Presentation The accompanying unaudited consolidated financial statements of The Savannah Bancorp, Inc. (the “Company”) have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and with the instructions to Securities and Exchange Commission (“SEC”) Form 10-Q and Article S-X.Accordingly, they do not include all of the information and footnotes required by accounting principles generally accepted in the United States of America for complete financial statements.In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation have been included.Operating results for the nine month period ended September 30, 2007, are not necessarily indicative of the results that may be expected for the year ending December 31, 2007.For further information, refer to the consolidated financial statements and footnotes thereto, included in the Company's annual report on Form 10-K for the year ended December 31, 2006.Certain prior period balances and formats have been reclassified to conform to the current period presentation. The September 30, 2007 financial statements include one month of operations of Minis & Co., Inc. (“Minis”), a registered investment advisor, whose net assets were acquired as of the close of business on August 31, 2007. Note 2 - Restrictions on Cash and Demand Balances Due from Banks and Interest-Bearing Bank Balances The Savannah Bank, N.A., Bryan Bank & Trust and Harbourside (collectively referred to as the “Subsidiary Banks”) are required by the Federal Reserve Bank to maintain minimum cash reserves based on reserve requirements calculated on their deposit balances.Cash reserves of $689,000 and $1,841,000 were required as of September 30, 2007 and December 31, 2006, respectively.The Company pledged interest-bearing cash balances at the Federal Home Loan Bank of Atlanta (“FHLB”) in lieu of investment securities to secure public fund deposits and securities sold under repurchase agreements.Pledged cash balances were $500,000 and $7,500,000 at September 30, 2007 and December 31, 2006, respectively. Note 3 - Acquisitions The Company acquired all of the net assets of Minis as of August 31, 2007.The net assets of Minis were incorporated into a new, wholly-owned subsidiary of the Company which will continue to operate under the name of Minis & Co., Inc.The acquisition was accounted for using the purchase method of accounting, and accordingly, the results of Minis’ operations have been included in the consolidated financial statements beginning September 1, 2007.Minis is a registered investment advisor based in Savannah, Georgia, offering a full line of investment management services.Minis’ assets under management at September1, 2007 were approximately $500 million. The aggregate purchase price was $3.80million, consisting of 71,000 shares of the Company’s common stock valued at $1.78million, $1.97 million in cash at closing, and $50,000 in direct acquisition costs, primarily consisting of external legal and accounting fees.The value of the common shares issued was determined based on the average market price of the Company’s common stock on the day before and the day on which the terms of the acquisition were publicly announced. The terms of the merger agreement provide for contingent earn-out consideration to the former Minis shareholders.Such consideration will be based on actual revenue earned from existing customers at August 31, 2007 as compared to a target level of revenues through June 30, 2010.Based on the assumptions at the time the merger agreement was executed, the Company expected that the aggregate contingent consideration would be approximately $2.2million payable as near as practicable to the June 30, 2010 determination date.However, Minis’ failure to generate revenue at the agreed upon targeted level or above will result in lower contingent consideration paid to the former Minis shareholders. - 7 - Note 3 - Acquisitions (continued) The preliminary purchase price allocation relating to the Minis acquisition was as follows: ($ in thousands) September 1, 2007 Assets acquired Cash $118 Accounts receivable 53 Premises and equipment 100 Prepaid expense 54 Intangible assets 1,400 Goodwill 2,246 Total assets acquired 3,971 Liabilities assumed Unearned revenue 171 Total liabilities assumed 171 Net assets acquired $ 3,800 The above amounts are based on the best information currently available.Additional consulting services will be engaged to provide a fully documented basis for the valuation and other factors related to the customer list.Of the $3.646 million of acquired intangible assets, $2.246 million was allocated to goodwill and $1.4 million to identifiable intangible assets (customer contracts). The customer contracts have an estimated weighted-average useful life of 10 years. The goodwill and the customer contracts intangible assets will be deductible for tax purposes over a 15-year period. Any additional earn-out consideration to be paid will be accounted for as additional purchase price under the terms of the agreement and will be added to goodwill when determined to be payable. Russell W. Carpenter, a shareholder of Minis who owned 40 percent of its shares, has served as a director of the Company since 1989 and expects to continue in such role until April 2010. Note 4 - Earnings Per Share Basic earnings per share represent net income divided by the weightedaverage number of common shares outstanding during the period.Diluted earnings per share reflect additional common shares that would have been outstanding if dilutive potential common shares had been issued, as well as any adjustment to income that would result from the assumed issuance.Potential common shares that may be issued by the Company relate solely to outstanding stock options, and are determined using the treasury stock method.Earnings per common share have been computed based on the following: Three Months Ended Nine Months Ended September 30, September 30, (Amounts in thousands) 2007 2006 2007 2006 Average number of common shares outstanding - basic 5,862 5,761 5,823 5,760 Effect of dilutive options 66 125 82 129 Average number of common shares outstanding - diluted 5,928 5,886 5,905 5,889 All share amounts have been restated to reflect the effect of a 5-for-4 stock split in December 2006. - 8 - Note 5 - Accounting for Stock-Based Compensation On January1, 2006, the Company adopted the revised Statement of Financial Accounting Standards (“SFAS”) No.123, “Share Based Payment,” (“SFAS 123R”) using the modified prospective method.In accordance with SFAS 123R, the Company measures the cost of employee services received in exchange for an award of equity instruments based on the fair value of the award on the grant date.That cost is recognized over the period during which an employee is required to provide service in exchange for the award – the requisite service period.No compensation cost is recognized for equity instruments for which employees do not render the requisite service.The Company determines the grant-date fair value of employee stock options using the Black-Scholes option-pricing model. The 1995 Incentive Stock Option Plan (“1995 Plan”) authorized the Company to issue both incentive stock options and non-qualified stock options.The shareholders authorized additional option shares under the 1995 Plan in 2000.All authorized shares have been awarded from the 1995 Plan. In 2005, the Company adopted the 2005 Omnibus Stock Ownership and Long-Term Incentive Plan (“2005 Omnibus Plan”).The total number of options or awards available for issuance at September 30, 2007 under the 2005 Omnibus Plan was 162,365 shares of common stock.Options granted under both plans have a term of ten years and generally become fully vested by the end of the fifth year. The following table summarizes compensation costs related to the Company’s stock-based compensation plans for the three months and nine months ended September 30: Three Months Ended Nine Months Ended September 30, September 30, ($ in thousands) 2007 2006 2007 2006 Salaries and employee benefits $ 28 $ 39 $ 66 $ 147 Directors' stock-based compensation 33 59 57 84 Pre-tax stock-based compensation expense 61 98 123 231 Income tax benefit (11) (64) (2) (86) Total stock-based compensation expense, net of tax $ 50 $ 34 $ 121 $ 145 The Company recognizes stock-based compensation expense using the graded vesting attribution method. The remaining unrecognized compensation cost, net of tax, related to unvested awards at September 30, 2007 is approximately $­­­616,000 and the weighted-average period of time over which this cost will be recognized is 2.4 years.This amount does not include the cost of any additional options that may be granted in future periods nor any reduction in cost for potential forfeitures. Note 6 - Recent Accounting Pronouncements In June2006, the Financial Accounting Standards Board (“FASB”) issued Interpretation No.48, “Accounting for Uncertainty in Income Taxes – an interpretation of FASB Statement No.109” (“FIN 48”).FIN 48 prescribes a recognition threshold and measurement attribute for the financial statement recognition and measurement of a tax position taken or expected to be taken in a tax return.The interpretation also provides guidance on derecognition, classification, interest and penalties, accounting in interim periods, disclosure and transition.FIN 48 is effective for fiscal years beginning after December15, 2006.The Company adopted FIN 48 as of January 1, 2007, and the adoption had no significant impact on the Company’s consolidated financial statements. In September 2006, the FASB issued SFAS No. 157, “Fair Value Measurements.”This statement defines fair value, establishes a framework for measuring fair value in generally accepted accounting principles, and expands disclosures about fair value measurements.The statement is effective for fiscal years beginning after November 15, 2007.The Company is currently evaluating the potential impact of this statement on its consolidated financial statements. - 9 - Note 6 - Recent Accounting Pronouncements (continued) On February15, 2007, the FASB issued SFAS No.159, “The Fair Value Opinion for Financial Assets and Financial Liabilities” (“SFAS 159”) which permits companies to report selected financial assets and liabilities at fair value.SFAS 159 also requires entities to display the fair value of those assets and liabilities for which the entity has chosen to use fair value on the face of the balance sheet.SFAS 159 does not eliminate disclosure requirements included in other accounting standards.SFAS 159 is effective for fiscal years beginning after November15, 2007.The Company is currently evaluating the potential impact of this statement on its consolidated financial statements. Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operations Forward-Looking Statements The Company may, from time to time, make written or oral “forward-looking statements,” including statements contained in the Company’s filings with the SEC (including this quarterly report on Form 10-Q) and in its reports to shareholders and in other communications by the Company, which are made in good faith by the Company pursuant to the “safe harbor” provisions of the Private Securities Litigation Reform Act of 1995. This MD&A and other Company communications and statements may contain "forward-looking statements." These forward-looking statements may include, among others, statements about our beliefs, plans, objectives, goals, expectations, estimates and intentions that are subject to significant risks and uncertainties and which may change based on various factors, many of which are beyond our control.The words "may," "could," "should," "would," “will,” "believe," "anticipate," "estimate," "expect," "intend," “indicate,” "plan" and similar words are intended to identify expressions of the future.These forward-looking statements involve risks and uncertainties, such as statements of the Company’s plans, objectives, expectations, estimates and intentions that are subject to change based on various important factors (some of which are beyond the Company’s control).The following factors, among others, could cause the Company’s financial performance to differ materially from the plans, objectives, expectations, estimates and intentions expressed in such forward-looking statements: the strength of the United States economy in general and the strength of the local economies in which the Company conducts operations; the effects of, and changes in, trade, monetary and fiscal policies and laws, including interest rate policies of the Board of Governors of the Federal Reserve System; inflation, interest rate, market and monetary fluctuations; competitors’ products and services; technological changes; acquisitions; changes in consumer spending and saving habits; and the success of the Company at managing the risks involved in the foregoing. The Company cautions that the foregoing list of important factors is not exhaustive. The Company does not undertake to update any forward-looking statement, whether written or oral, that may be made from time to time by or on behalf of the Company. Overview For a comprehensive presentation of the Company’s financial condition at September 30, 2007 and 2006 and results of operations for the threeand nine month periods ended September 30, 2007 and 2006, the following analysis should be reviewed with other information including the Company’s December 31, 2006 Annual Report on Form 10-K and the Company’s Condensed Consolidated Financial Statements and the Notes thereto included in this report. - 10 - The Savannah Bancorp, Inc. and Subsidiaries Third Quarter Financial Highlights September 30, 2007 and 2006 ($ in thousands, except share data) (Unaudited) Balance Sheet Data at September 30 2007 2006 % Change Total assets $ 889,196 $793,746 12 Interest-earning assets 844,287 756,084 12 Loans 778,262 683,926 14 Allowance for credit losses 9,842 8,611 14 Nonaccruing loans 5,028 1,371 267 Loans past due 90 days– accruing 1,728 466 271 Other real estate owned 1,152 1,800 (36) Deposits 745,878 662,381 13 Interest-bearing liabilities 717,357 618,228 16 Shareholders' equity 75,164 64,369 17 Allowance for credit losses to total loans 1.26 % 1.26 % - Nonperforming assets to total loans and OREO 1.02 % 0.53 % 93 Loan to deposit ratio 104.34 % 103.25 % 1.1 Equity to assets 8.45 % 8.11 % 4.2 Tier 1 capital to risk-weighted assets 11.04 % 11.30 % (2.3) Total capital to risk-weighted assets 12.29 % 12.55 % (2.1) Book value per share (a) $12.70 $11.15 14 Outstanding shares (a) 5,917 5,771 2.5 Market value per share (a) $24.69 $26.64 (7.3) Performance Ratios for the Third Quarter Net income $2,381 $2,590 (8.1) Return on average assets 1.08 % 1.34 % (19) Return on average equity 13.04 % 16.46 % (21) Net interest margin 3.95 % 4.42 % (11) Efficiency ratio 54.65 % 53.90 % 1.4 Per share data: (a) Net income – basic $0.41 $0.45 (8.9) Net income – diluted $0.40 $0.44 (9.1) Dividends $0.120 $0.112 7.1 Average shares: (a) Basic 5,862 5,761 1.8 Diluted 5,928 5,886 0.7 Performance Ratios for the First Nine Months Net income $7,283 $7,479 (2.6) Return on average assets 1.14 % 1.32 % (14) Return on average equity 13.94 % 16.51 % (16) Net interest margin 4.08 % 4.50 % (9.3) Efficiency ratio 54.60 % 54.06 % 1.0 Per share data: (a) Net income - basic $1.25 $1.30 (3.8) Net income - diluted $1.23 $1.27 (3.1) Dividends $0.360 $0.336 7.1 Average shares: (a) Basic 5,823 5,760 1.1 Diluted 5,905 5,889 0.3 (a) Share and per share amounts have been restated to reflect the effect of a 5-for-4 stock split in December 2006. - 11 - Introduction Management's Discussion and Analysis of Financial Condition and Results of Operations (“MD&A”) provides supplemental information, which sets forth the major factors that have affected the Company's financial condition and results of operations and should be read in conjunction with the Consolidated Financial Statements and related notes.The MD&A is divided into subsections entitled: Introduction Critical Accounting Estimate Results of Operations Financial Condition and Capital Resources Liquidity and Interest Rate Sensitivity Management Off-Balance Sheet Arrangements These discussions should facilitate a better understanding of the major factors and trends that affect the Company's earnings performance and financial condition and how the Company's performance during the nine month period ended September 30, 2007 compared with the same period in 2006. Throughout this section, The Savannah Bancorp, Inc., and its subsidiaries, collectively, are referred to as "SAVB" or the "Company." The Savannah Bank, N.A. is referred to as "Savannah," Bryan Bank & Trust is referred to as “Bryan” and Harbourside Community Bank is referred to as “Harbourside”.Harbourside opened and began offering full service banking activities on March 1, 2006.Minis & Co., Inc. is referred to as “Minis.”The operations of Minis, a registered investment advisor and wholly-owned subsidiary are included beginning September 1, 2007.Collectively, Savannah,Bryan and Harbourside are referred to as the “Subsidiary Banks.” The averages used in this report are based on thesum of the daily balances for each respective period divided by the number of days in the reporting period. The Company is headquartered in Savannah, GA and, as of September 30, 2007, had eight banking offices and nine ATMs in Savannah, ChathamCounty andRichmond Hill, GA and Hilton Head Island, SC.The Company also has mortgage lending offices in Savannah, Richmond Hilland Hilton Head Island and an investment management office in Savannah. Savannah and Bryan are in the relatively diverse, stable and growing Savannah Metropolitan Statistical Area.The diversity of major employers includes manufacturing, port related transportation, construction, military, healthcare, tourism, education, warehousing and the supporting services and products for each of these major employers.The real estate market is experiencing moderate government and commercial growth and slower residential growth.Because of coastal Georgia’s and South Carolina’s reputation as a desired place to live the residential slow down is not nearly as pronounced as other areas of the Southeastern United States. Harbourside specifically targets real estate lending and related full service banking opportunities in the coastal South Carolina market.During 2006 the business strategy changed resulting in a significant reduction in the sale of loans on a servicing retained basis. The primary risks to the Company include those disclosed in Item 1A in the Company’s Annual Report on Form 10-K for December 31, 2006.See also the additional risk factors in Item 1A of this quarterly filing. Enhanced growth in loans, deposits, product lines and service quality in existing markets and quality expansion into new markets are the primary strategic objectives of the Company. - 12 - Critical Accounting Estimate – Allowance for Credit Losses The Company considers its policies regarding the allowance for credit losses to be its most critical accounting estimate due to the significant degree of management judgment involved. The allowance for credit losses is established through charges in the form of a provision for credit losses based on management's continuous evaluation of the loan portfolio.Credit losses and recoveries are charged or credited directly to the allowance. The amount of the allowance reflects management's opinion of an adequate level to absorb credit losses inherent in the loan portfolio at September 30, 2007. The amount charged to the provision and the level of the allowance is based on management's judgment and is dependent upon growth in the loan portfolio, the total amount of past due loans and nonperforming loans, known loan deteriorations and concentrations of credit. Other factors affecting the allowance are market interest rates, average loan size, portfolio maturity and composition, collateral values and general economic conditions.
